DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-9 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy has been placed in the application file.
Specification
The disclosure is objected to because of the following informalities:
The use of the trademark(s), e.g., LIBERASE (see page 32 at line 2 (paragraph [00103]) and TEFLON® (e.g page 36 at line 4 (para [00118]), has/have been noted in this application.  Each one should be capitalized wherever it appears, depending on whether each mark is a pending trademark application or a registered trademark, and be accompanied by the generic terminology. Also, although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Applicant should capitalize each letter of the word or include a proper trademark symbol, such as ™ or  ® following the word.  Further, language such as “the product X (a descriptive name) commonly known as Y (trademark)” is impermissible, since such language does not bring out the fact that the latter is a trademark. Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible. See MPEP § 608.01 (v).  
Please note the above are considered necessary corrections; however, is not exhaustive of all possible informalities and grammatical corrections, as examination is not made for the purpose of securing grammatical perfection. (See MPEP 601.01(g)). 
Appropriate correction is required.
Claim Objections
Claims 5-9 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 5-9 not been further treated on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edinger (US 2011/0311491; IDS) in view of Pereira-Kamath et al (US 2009/0306625; cited also on IDS as WO 2009/114826)), and as evidenced by Agrawal et al. ("Renal Sarcoidosis Presenting as Acute Kidney Injury With Granulomatous Interstitial Nephritis and Vasculitis” Am. J. Kidney Dis., 2012 (Epub 2011 Dec 15),59(2),pp.303-308; doi: 10.1053/j.ajkd.2011.09.025.).
The instant claims are drawn to treating acute kidney injury (claims 1+) or a symptom/complication thereof (claims 2+) by administering placental stem cells in therapeutically effective amounts. The cells can be cells with expression pattern of CD10+, CD34-, CD105+, CD200+ (claims 3) and expressing OCT-4 (claim 4).
It would have been obvious at the time of the instant invention effective filing to have provided such a treatment because Edinger ‘491teaches a method of treating an individual having a sarcoidosis or a sarcoidosis-related disease comprising administering to the individual a placental stem cells in therapeutically effective amounts thereof (claim 1). Furthermore, Edinger teaches sarcoidosis is a multisystem inflammatory disease that can affect a variety of organs including the kidney (see pgh. [0003]; sarcoidosis as renal sarcoidosis  see para. [0063]). As further evidenced by Agrawal, acute kidney injury (AKI) is a sarcoidosis-related disease (see Agrawal at Title, Abstract, Introduction). Although Edinger teaches renal sarcoidosis along with kidney complications, this reference does not explicitly teach (does not anticipate under 35 USC 102) the treatment of AKI to improve one or more symptoms or complications thereof.
One would have been motivated to stem cell treat a symptom of AK because Pereira teaches it was known in a method to treatment of AKI in a patient in need with a therapeutically effective amount of a stem cell, and Pereira further teaches prevention and reversal of AKI resulting from the use of stem cells treatment ([0089], [0110]).  One would be motivated to trat AKI because the prevalence of AKI is approximately 700,000 patients per year costing millions of dollars (Pereira at para [0005]). One would have had a reasonable expectation of success ni treating AKI because Pereira teaches the use of stem cells (claims 17) for the treatment of AKI as does Edinger as evidenced by Agrawal. Edinger teaches placental cells as CD10*, CD34, CD105*, and CD200* placental stem cells (see ‘362 at claim 2) and placental cells expression of  OCT-4 (Id at claim 4, [0133)]).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054. The examiner can normally be reached Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/            Primary Examiner, Art Unit 1655